      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


POST MEDIA SYSTEMS LLC

                       Plaintiff,                 Civil Action No. 1:19-cv-5538

       v.

APPLE INC.                                        JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Post Media Systems LLC (“Post Media” or “Plaintiff”), for its Complaint

against Defendant Apple Inc. (“Apple” or “Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1. This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2. Plaintiff is a corporation organized under the laws of the State of Texas with a place

of business at 556 County Road 557, Farmersville, TX 75442.

       3. Upon information and belief, Apple is a corporation organized and existing under the

laws of California and can be served through its registered agent The Corporation Trust

Company at Corporation Trust Center 1209 Orange Street, Wilmington DE 19801. Upon

information and belief, Apple has a regular and established place of business in this District,

including at least at 401 North Michigan Avenue, Chicago, IL 60611.




                                                                                       Page 1 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 2 of 16 PageID #:1




                                 JURISDICTION AND VENUE

       4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       6.      Venue is proper in this judicial district under 28 U.S.C. § 1391 and 28 U.S.C. §

1400(b). Upon information and belief, Apple has a regular and established place of business in

this District—including at least at 401 North Michigan Avenue, Chicago, IL 60611—and the

acts of infringement have taken place and are continuing to take place in this District.

       7.      On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because Defendant has sufficient minimum contacts within the

State of Illinois and this District, pursuant to due process and/or the Illinois Long Arm Statute,

735 ILCS 5/2-209(c), because Defendant purposefully availed itself of the privileges of

conducting business in the State of Illinois and in this District, because Defendant regularly

conducts and solicits business within the State of Illinois and within this District, and because

Plaintiff’s causes of action arise directly from Defendant’s business contacts and other activities

in the State of Illinois and this District. Upon information and belief, Apple distributes, makes

available, sells and offers to sell products and services throughout the United States, including in

this judicial district, and introduces products and services that into the stream of commerce and

that incorporate infringing technology knowing that they would be used and sold in this judicial

district and elsewhere in the United States.

                                         BACKGROUND

       8.      This lawsuit initially asserts infringement of four United States patents, Nos.

7,069,310; 7,472,175; 8,725,832; and 8,959,181 (the “patents in suit”), which are part of a



                                                                                        Page 2 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 3 of 16 PageID #:1




broader family of five issued patents. Alan Bartholomew is the sole inventor on each of the five

issued patents.

       9.         Raised in a family with a Quaker background, Alan Bartholomew studied music

and performance with the cello, earning the BFA and MFA degrees from the California Institute

of Arts. While studying music he taught himself programming and started a software

development business that became a source of income to support his family. While developing

office productivity software products for customers, he worked in his spare time to find creative

ways of combining his musical interests and software expertise. This led to his developing a way

to broadcast audio files over shared networks, now often referred to as podcasting, such as used

for entertainment, marketing and educational purposes (e.g. for distance learning). His work led

to the patents in suit. His research also led to the development of audio and video recording

software products that he has successfully sold through his company SoniClear, helping

customers record government meetings and court proceedings, including cities, school districts,

and courts around the country.

       10.    Now nearing retirement, and concerned about maintaining his software business in

the volatile economy, he has chosen to stay focused on the development of software products

related to his SoniClear business rather than developing and patenting new technologies. Having

spent much money and effort to develop his inventions and procure patents, Mr. Bartholomew

hopes to recoup his costs without incurring financial risk to his family. Mr. Bartholomew turned

to Post Media, whose purpose in part is to conduct the work necessary to reward and provide

compensation to Mr. Bartholomew for the patents in suit.

       11. Plaintiff Post Media is the assignee and owner of all right, title and interest in and to

each of the patents in suit. Post Media’s ownership interest includes but is not limited to the



                                                                                        Page 3 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 4 of 16 PageID #:1




right to assert all causes of action and obtain any remedies for infringement of the patents in suit,

including damages for infringement that predates their assignment to Post Media.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,069,310

        12.     The allegations set forth in the paragraphs 1 through 11 above are incorporated

into this First Count for Relief.

        13.     On June 27, 2006, U.S. Patent No. 7,069,310 (“the ’310 patent”), entitled “System

and Method for Creating and Posting Media Lists for Purposes of Subsequent Playback,” was

duly and legally issued by the United States Patent and Trademark Office. A true and correct

copy of the ’310 patent is attached as Exhibit 1.

        14.     The inventive embodiments of the ’310 patent resolve technical problems related

to a specific functionality of computers and networks (e.g. Internet or other networks) to post,

share, and playback media, overcoming posting and interface issues specific to different

computing systems and accounts on shared networks.

        15.     The claims of the ’310 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with a requirement to perform it on

the Internet. Instead, the claims of the ’310 patent recite one or more inventive concepts that are

rooted in computerized electronic data communications networks, and an improved method to

deliver content and provide interface among different accounts and computing systems.

        16.     The claims of the ’310 patent recite an invention that is not merely the routine or

conventional use of electronic devices for communications. Instead, among other things, the

invention adds new features to deliver content, integrate application interfaces and other

protocols together on shared networks. The ’310 patent claims thus include improvements for,

for example, embedding media information and propagating changes in the media information to

yield a desired result.
                                                                                        Page 4 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 5 of 16 PageID #:1




       17.     The technology claimed in the ’310 patent does not preempt all ways of using

computerized devices or transmitting information over networks, nor does it preempt any other

well-known or prior art technology.

       18.     Accordingly, each claim of the ’310 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

       19.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 1 of the ’310 patent by making, using, selling, importing and/or providing and

causing to be used without authority within the United States, a system directed to a specific

functionality of computers and networks to share media for playback (the “’310 Accused

Instrumentalities”). The ’310 Accused Instrumentalities include at least the Apple Music web

service, as well as equipment, software, and applications implementing that service.

       20.     On information and belief, the ’310 Accused Instrumentalities infringe at least

claim 1 of the ’310 patent. A comparison of the Apple Music web service with claim 1 of the

’310 patent is attached as Exhibit 2.

       21.     On information and belief, these ’310 Accused Instrumentalities are marketed to,

provided to, and/or used by or for Defendant’s partners, clients, customers and end users across

the country and in this District.

       22.     Defendant was made aware of the ’310 patent and its infringement thereof at least

as early as the filing of this Complaint.

       23.     Upon information and belief, since at least the filing of this Complaint, Defendant

has induced and continues to induce others to infringe at least one claim of the ’310 patent under

35 U.S.C. § 271(b) by, among other things, with specific intent or willful blindness, actively



                                                                                       Page 5 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 6 of 16 PageID #:1




aiding and abetting others’ infringement—including but not limited to the infringement of

Defendant’s partners, clients, customers, and end users whose use of the ’310 Accused

Instrumentalities constitutes direct infringement of at least one claim of the ’310 patent.

       24.     In particular, Defendant has aided and abetted others’ infringement of the ’310

patent by at least advertising and distributing the ’310 Accused Instrumentalities and providing

instruction materials, training, and services regarding the ’310 Accused Instrumentalities to

others. On information and belief, Defendant has engaged in such actions with specific intent to

cause infringement or with willful blindness to the resulting infringement since Defendant has

had actual knowledge of the ’310 patent and knowledge that its acts were inducing infringement

of the ’310 patent since at least the date Defendant received notice that such activities infringed

the ’310 patent.

       25.     Upon information and belief, since at least the filing of this Complaint, Defendant

is liable as a contributory infringer of the ’310 patent under 35 U.S.C. § 271(c) by offering to

sell, selling and importing into the United States media content delivery in shared networks to be

especially made or adapted for use in an infringement of the ’310 patent. The ’310 Accused

Instrumentalities are a material component for use in practicing the ’310 patent, are specifically

made in a way to enable infringement of the ’310 patent, and are not a staple article of commerce

suitable for substantial non-infringing use.

       26.     Plaintiff has been harmed by Defendant’s infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,472,175

       27.     The allegations set forth in paragraphs 1 through 26 above are incorporated into

this Second Count for Relief.

       28.     On December 30, 2008, U.S. Patent No. 7,472,175 (“the ’175 patent”), entitled

“System for Creating and Posting Media for Sharing on a Communication Network,” was duly
                                                                                        Page 6 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 7 of 16 PageID #:1




and legally issued by the United States Patent and Trademark Office. A true and correct copy of

the ’175 patent is attached as Exhibit 3.

        29.     The inventive embodiments of the ’175 patent resolve technical problems related

to a specific functionality of computers and networks (e.g. Internet or other networks) to post,

share, and playback media, overcoming posting and interface issues specific to different

computing systems and accounts on shared networks.

        30.     The claims of the ’175 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with a requirement to perform it on

the Internet. Instead, the claims of the ’175 patent recite one or more inventive concepts that are

rooted in computerized electronic data communications networks, and an improved method to

deliver content and provide interface among different accounts and computing systems.

        31.     The claims of the ’175 patent recite an invention that is not merely the routine or

conventional use of electronic devices for communications. Instead, among other things, the

invention adds new features to deliver content, integrate application interfaces and other

protocols together on shared networks. The ’175 patent claims thus include improvements for,

for example, embedding media information and propagating changes in the media information to

yield a desired result.

        32.     The technology claimed in the ’175 patent does not preempt all ways of using

computerized devices or transmitting information over networks, nor does it preempt any other

well-known or prior art technology.

        33.     Accordingly, each claim of the ’175 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.



                                                                                       Page 7 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 8 of 16 PageID #:1




       34.      Upon information and belief, Defendant has infringed and continues to directly

infringe at least claim 1 of the ’175 patent by making, using, selling, importing and/or providing

and causing to be used without authority within the United States, a system directed to a specific

functionality of computers and networks to share media for playback (the “’175 Accused

Instrumentalities”). The ’175 Accused Instrumentalities include at least the Apple Music web

service, as well as equipment, software, and applications implementing that service.

       35.     On information and belief, the ’175 Accused Instrumentalities infringe at least

claim 1 of the ’175 patent. A comparison of the Apple Music web service with claim 1 of the

’175 patent is attached as Exhibit 4.

       36.     On information and belief, these ’175 Accused Instrumentalities are marketed to,

provided to, and/or used by or for Defendant’s partners, clients, customers and end users across

the country and in this District.

       37.     Defendant was made aware of the ’175 patent and its infringement thereof at least

as early as the filing of this Complaint.

       38.     Upon information and belief, since at least the filing of this Complaint, Defendant

has induced and continues to induce others to infringe at least one claim of the ’175 patent under

35 U.S.C. § 271(b) by, among other things, with specific intent or willful blindness, actively

aiding and abetting others’ infringement—including but not limited to the infringement of

Defendant’s partners, clients, customers, and end users whose use of the ’175 Accused

Instrumentalities constitutes direct infringement of at least one claim of the ’175 patent.

       39.     In particular, Defendant has aided and abetted others’ infringement of the ’175

patent by at least advertising and distributing the ’175 Accused Instrumentalities and providing

instruction materials, training, and services regarding the ’175 Accused Instrumentalities to



                                                                                        Page 8 of 16
      Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 9 of 16 PageID #:1




others. On information and belief, Defendant has engaged in such actions with specific intent to

cause infringement or with willful blindness to the resulting infringement since Defendant has

had actual knowledge of the ’175 patent and knowledge that its acts were inducing infringement

of the ’175 patent since at least the date Defendant received notice that such activities infringed

the ’175 patent.

       40.     Upon information and belief, since at least the filing of this Complaint, Defendant

is liable as a contributory infringer of the ’175 patent under 35 U.S.C. § 271(c) by offering to

sell, selling and importing into the United States media content delivery in shared networks to be

especially made or adapted for use in an infringement of the ’175 patent. The ’175 Accused

Instrumentalities are a material component for use in practicing the ’175 patent and are

specifically made in a way to enable infringement of the ’175 patent, and are not a staple article

of commerce suitable for substantial non-infringing use.

       41.     Plaintiff has been harmed by Defendant’s infringing activities.

             COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,725,832

       42.     The allegations set forth in the paragraphs 1 through 41 above are incorporated

into this Third Count for Relief.

       43.     On May 13, 2014, U.S. Patent No. 8,725,832 (“the ’832 patent”), entitled “System

and Method for Creating and Posting Media Lists for Purposes of Subsequent Playback,” was

duly and legally issued by the United States Patent and Trademark Office. A true and correct

copy of the ’832 patent is attached as Exhibit 5.

       44.     The inventive embodiments of the ’832 patent resolve technical problems related

to a specific functionality of computers and networks (e.g. Internet or other networks) to post,

share, and playback media, overcoming posting and interface issues specific to different

computing systems and accounts on shared networks.
                                                                                        Page 9 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 10 of 16 PageID #:1




        45.     The claims of the ’832 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with a requirement to perform it on

the Internet. Instead, the claims of the ’832 patent recite one or more inventive concepts that are

rooted in computerized electronic data communications networks, and an improved method to

deliver content and provide interface among different accounts and computing systems.

        46.     The claims of the ’832 patent recite an invention that is not merely the routine or

conventional use of electronic devices for communications. Instead, among other things, the

invention adds new features to deliver content, integrate application interfaces and other

protocols together on shared networks. The ’832 patent claims thus include improvements for,

for example, embedding media information and propagating changes in the media information to

yield a desired result.

        47.     The technology claimed in the ’832 patent does not preempt all ways of using

computerized devices or transmitting information over networks, nor does it preempt any other

well-known or prior art technology.

        48.     Accordingly, each claim of the ’832 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        49.     Upon information and belief, Defendant has infringed and continues to directly

infringe at least claims 1 and 17 of the ’832 patent by making, using, selling, importing and/or

providing and causing to be used without authority within the United States, a system directed to

a specific functionality of computers and networks to share media for playback (the “’832

Accused Instrumentalities”). The ’832 Accused Instrumentalities include at least the Apple

Music web service, as well as equipment, software, and applications implementing that service.



                                                                                      Page 10 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 11 of 16 PageID #:1




       50.     On information and belief, the ’832 Accused Instrumentalities infringe at least

claim 1 of the ’832 patent. A comparison of the Apple Music web service with claim 1 of the

’832 patent is attached as Exhibit 6.

       51.     On information and belief, the ’832 Accused Instrumentalities infringe at least

claim 17 of the ’832 patent. A comparison of the Apple Music web service with claim 17 of the

’832 patent is attached as Exhibit 7.

       52.     On information and belief, the ’832 Accused Instrumentalities are marketed to,

provided to, and/or used by or for Defendant’s partners, clients, customers and end users across

the country and in this District.

       53.     Defendant was made aware of the ’832 patent and its infringement thereof at least

as early as the filing of this Complaint.

       54.     Upon information and belief, since at least the filing of this Complaint, Defendant

has induced and continues to induce others to infringe at least one claim of the ’832 patent under

35 U.S.C. § 271(b) by, among other things, with specific intent or willful blindness, actively

aiding and abetting others’ infringement—including but not limited to the infringement of

Defendant’s partners, clients, customers, and end users whose use of the ’832 Accused

Instrumentalities constitutes direct infringement of at least one claim of the ’832 patent.

       55.     In particular, Defendant has aided and abetted others’ infringement of the ’832

patent by at least advertising and distributing the ’832 Accused Instrumentalities and providing

instruction materials, training, and services regarding the ’832 Accused Instrumentalities to

others. On information and belief, Defendant has engaged in such actions with specific intent to

cause infringement or with willful blindness to the resulting infringement since Defendant has

had actual knowledge of the ’832 patent and knowledge that its acts were inducing infringement



                                                                                      Page 11 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 12 of 16 PageID #:1




of the ’832 patent since at least the date Defendant received notice that such activities infringed

the ’832 patent.

       56.     Upon information and belief, since at least the filing of this Complaint, Defendant

is liable as a contributory infringer of the ’832 patent under 35 U.S.C. § 271(c) by offering to

sell, selling and importing into the United States media content delivery in shared networks to be

especially made or adapted for use in an infringement of the ’832 patent. The ’832 Accused

Instrumentalities are a material component for use in practicing the ’832 patent and are

specifically made in a way to enable infringement of the ’832 patent, and are not a staple article

of commerce suitable for substantial non-infringing use.

       57.     Plaintiff has been harmed by Defendant’s infringing activities.

              COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 8,959,181

       58.     The allegations set forth in the paragraphs 1 through 57 above are incorporated

into this Fourth Claim for Relief.

       59.     On February 17, 2015, U.S. Patent No. 8,959,181 (“the ’181 patent”), entitled

“System and Method for Creating and Posting Media Lists for Purposes of Subsequent

Playback,” was duly and legally issued by the United States Patent and Trademark Office. A

true and correct copy of the ’181 patent is attached as Exhibit 8.

       60.     The inventive embodiments of the ’181 patent resolve technical problems related

to a specific functionality of computers and networks (e.g. Internet or other networks) to post,

share, and playback media, overcoming posting and interface issues specific to different

computing systems and accounts on shared networks.

       61.     The claims of the ’181 patent do not merely recite the performance of some

business practice known from the pre-Internet world along with a requirement to perform it on

the Internet. Instead, the claims of the ’181 patent recite one or more inventive concepts that are
                                                                                      Page 12 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 13 of 16 PageID #:1




rooted in computerized electronic data communications networks, and an improved method to

deliver content and provide interface among different accounts and computing systems.

        62.       The claims of the ’181 patent recite an invention that is not merely the routine or

conventional use of electronic devices for communications. Instead, among other things, the

invention adds new features to deliver content, integrate application interfaces and other

protocols together on shared networks. The ’181 patent claims thus include improvements for,

for example, of embedding information and propagating changes in the information to yield a

desired result.

        63.       The technology claimed in the ’181 patent does not preempt all ways of using

computerized devices or transmitting information over networks, nor does it preempt any other

well-known or prior art technology.

        64.       Accordingly, each claim of the ’181 patent recites a combination of elements

sufficient to ensure that the claim in practice amounts to significantly more than a patent on an

ineligible concept.

        65. Upon information and belief, Defendant has infringed and continues to directly

infringe at least claim 19 of the ’181 patent by making, using, selling, importing and/or providing

and causing to be used without authority within the United States, a system directed to a specific

functionality of computers and networks to share media for playback (the “’181 Accused

Instrumentalities”). The ’181 Accused Instrumentalities include at least the Apple Music web

service, as well as equipment, software, and applications implementing that service.

        66.       On information and belief, the ’181 Accused Instrumentalities infringe at least

claim 19 of the ’181 patent. A comparison of the Apple Music web service with claim 19 of the

’181 patent is attached as Exhibit 9.



                                                                                        Page 13 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 14 of 16 PageID #:1




       67.     On information and belief, these ’181 Accused Instrumentalities are marketed to,

provided to, and/or used by or for Defendant’s partners, clients, customers and end users across

the country and in this District.

       68.     Defendant was made aware of the ’181 patent and its infringement thereof at least

as early as the filing of this Complaint.

       69.     Upon information and belief, since at least the filing of this Complaint, Defendant

has induced and continues to induce others to infringe at least one claim of the ’181 patent under

35 U.S.C. § 271(b) by, among other things, with specific intent or willful blindness, actively

aiding and abetting others’ infringement—including but not limited to the infringement of

Defendant’s partners, clients, customers, and end users whose use of the ’181 Accused

Instrumentalities constitutes direct infringement of at least one claim of the ’181 patent.

       70.     In particular, Defendant has aided and abetted others’ infringement of the ’181

patent by at least advertising and distributing the ’181 Accused Instrumentalities and providing

instruction materials, training, and services regarding the ’181 Accused Instrumentalities to

others. On information and belief, Defendant has engaged in such actions with specific intent to

cause infringement or with willful blindness to the resulting infringement since Defendant has

had actual knowledge of the ’181 patent and knowledge that its acts were inducing infringement

of the ’181 patent since at least the date Defendant received notice that such activities infringed

the ’181 patent.

       71.     Upon information and belief, since at least the filing of this Complaint, Defendant

is liable as a contributory infringer of the ’181 patent under 35 U.S.C. § 271(c) by offering to

sell, selling and importing into the United States computerized trading platforms to be especially

made or adapted for use in an infringement of the ’181 patent. The ’181 Accused



                                                                                      Page 14 of 16
     Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 15 of 16 PageID #:1




Instrumentalities are a material component for use in practicing the ’181 patent and are

specifically made in a way to enable infringement of the ’181 patent, and are not a staple article

of commerce suitable for substantial non-infringing use.

        72.     Plaintiff has been harmed by Defendant’s infringing activities.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant has infringed the ’310, ’175, ’832, and ’181

patents;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

for Defendant’s past infringement of the ’310, ’175, ’832, and ’181 patents, but in no event less

than a reasonable royalty, together with interest, costs, expenses and an accounting of all

infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.




                                                                                      Page 15 of 16
    Case: 1:19-cv-05538 Document #: 1 Filed: 08/16/19 Page 16 of 16 PageID #:1




Dated: August 16, 2019               DEVLIN LAW FIRM LLC


                                     /s/ Chad Henson________
                                     Neil Benchell
                                     nbenchell@devlinlawfirm.com
                                     815 North Elmwood Ave.
                                     Oak Park, IL 60302

                                     Clifford Chad Henson (Texas 24087711)
                                     chenson@devlinlawfirm.com
                                     Timothy Devlin (pro hac vice to be filed)
                                     tdevlin@devlinlawfirm.com
                                     Srikant Cheruvu (pro hac vice to be filed)
                                     scheruvu@devlinlawfirm.com
                                     1526 Gilpin Ave
                                     Wilmington, Delaware 19806
                                     Telephone: (302) 449-9002
                                     Facsimile: (302) 353-4215

                                     Attorneys for Plaintiff
                                     Post Media Systems LLC




                                                                            Page 16 of 16
